                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


DUSTIN S. SOULEK, individually, and
as representative of a Class of
Participants and Beneficiaries, on
Behalf of the Costco 401(k) Retirement Plan;

              Plaintiff,                                   Case No. 20-cv-937

       v.                                                  CLASS ACTION COMPLAINT
                                                           FOR CLAIMS UNDER
COSTCO WHOLESALE CORPORATION,                              29 U.S.C. § 1132(a)(2)

       and

THE BOARD OF DIRECTORS OF
COSTCO WHOLESALE CORPORATION,

       and

COSTCO BENEFITS COMMITTEE,

       and

JOHN DOES 1-30,

              Defendants


                                        COMPLAINT


       COMES NOW Plaintiff, Dustin S. Soulek (“Plaintiff”), individually and as representative

of a Class of Participants and Beneficiaries on behalf of the Costco 401(k) Retirement Plan (the




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 1 of 31 Document 1
“Plan”),1 asserts to the best of his knowledge, information and belief, formed after an inquiry

reasonable under the circumstances, the following:

                                               INTRODUCTION

         1.       The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).2

         2.       The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses

when selecting investments as well as a continuing duty to monitor fees and expenses of selected

investments and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the plan;” 29 C.F.R. § 2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration

to those facts and circumstances” that “are relevant to the particular investment.” It is for good

reason that ERISA requires fiduciaries to be cost-conscious:

                  Expenses, such as management or administrative fees, can sometimes
                  significantly reduce the value of an account in a defined-contribution plan.”
                  Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and by
                  depriving the participant of the prospective value of funds that would have
                  continued to grow if not taken out in fees.

Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

         3.       Defendants, Costco Wholesale Corporation (“Costco”), the Board of Directors of

Costco Wholesale Corporation (“Board Defendants”), the Costco Benefits Committee (“Benefits

Committee”), and John Does 1-30 (collectively, “Defendants”), are ERISA fiduciaries because




1
          The Plan is a legal entity that can sue and be sued. 29 U.S.C. § 1132(d)(1). However, in a breach of fiduciary
duty action such as this, the Plan is not a party. Rather pursuant to 29 U.S.C. § 1109(a), and the law interpreting it,
the relief requested in this action is for the benefit of the Plan and its participants.
2
         Unless indicated otherwise, cited and quoted cases are omitted.



           Case 1:20-cv-00937-WCG Filed 06/23/20 Page 2 of 31 Document 1
they exercise discretionary authority or discretionary control over the 401(k) defined contribution

pension plan – known as the Costco 401(k) Retirement Plan (“The Plan”) – that it sponsors and

provides to its employees.

        4.      Plaintiff alleges that during the putative Class Period (June 23, 2014 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29

U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other

participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably high

fees for recordkeeping; (2) failing to objectively and adequately review the Plan’s investment

portfolio with due care to ensure that each investment option was prudent, in terms of cost; and (3)

maintaining certain funds in the Plan despite the availability of identical or similar investment

options with lower costs, and/or better performance histories.

        5.      In addition, the Plan generally chose more costly “actively managed funds” rather

than “index funds” that offered equal or better performance at substantially lower cost.

Additionally, the administrative fees charged to Plan participants were consistently greater than

the fees of most comparable 401(k) plans, when fees are calculated as cost per participant or when

fees are calculated as a percent of total assets.

        6.      These investment options and unreasonable fees cannot be justified. Defendants’

failure to monitor and improve investment options confirms more than simply sloppy business

practice. Defendants’ failures breached the fiduciary duties they owed to Plaintiff, Plan

participants and beneficiaries. Prudent fiduciaries of 401(k) plans continuously monitor

administrative fees against applicable benchmarks and peer groups to identify unreasonable and

unjustifiable fees.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 3 of 31 Document 1
       7.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C. §

1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. § 1109(a) to make good to the Plan all

losses resulting from their breaches of fiduciary duty.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C. §

1331 and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. § 1001 et seq.

       9.      This Court has personal jurisdiction over Defendants because they transact business

in this District and have significant contacts with this District, and because ERISA provides for

nationwide service of process.

       10.     Venue is appropriate in this district because the Defendants and Plaintiff may be

found in this judicial district within the meaning of 29 U.S.C. § 1132(e)(2).

       11.     In conformity with 29 U.S.C. §1132(h), Plaintiff served the original Complaint by

certified mail on the Secretary of Labor and the Secretary of the Treasury.

                                            PARTIES

       12.     Plaintiff, Dustin S. Soulek, is a resident of the State of Wisconsin and currently

lives in Green Bay, Wisconsin, and during the Class Period, was a participant in the Plan under 29

U.S.C. § 1002(7).

       13.     Plaintiff has standing to bring this action on behalf of the Plan because he

participated in the Plan and was injured by Defendants’ unlawful conduct. Plaintiff is entitled to

receive benefits in the amount of the difference between the value of his account as of the time

their accounts were distributed, and what his accounts are or would have been worth, but for

Defendants’ breaches of fiduciary duty as described within this Complaint.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 4 of 31 Document 1
         14.     The named Plaintiff and all participants in the Plan suffered financial harm as a

result of the imprudent or unreasonable investment and fee options in the Plan. Defendants’

selection and retention of these options resulted in higher administrative fees than the Plan and its

participants and beneficiaries should have paid, as well as poorer net investment performance, had

Defendants satisfied their fiduciary obligations. All participants and the Plan continue to be

harmed by the ongoing inclusion of these investment options.

         15.     Costco Wholesale Corporation is a company with its principal headquarters located

at 999 Lake Drive, Issaquah, Washington. In this Complaint, “Costco” refers to the named

defendant and all parent, subsidiary, related, predecessor, and successor entities to which these

allegations pertain. Costco is the Plan sponsor of the “Costco 401(k) Retirement Plan.”

         16.     Costco is “a membership warehouse club, dedicated to bringing . . . members the

best possible prices on quality brand-name merchandise. With hundreds of locations worldwide,

Costco provides a wide selection of merchandise, plus the convenience of specialty departments

and exclusive member services, all designed to make . . . shopping experience[s] a pleasurable

one.”3

         17.     Costco acted through its officers, including the Board Defendants, Benefits

Committee, and their members (John Does 1-10), to perform Plan-related fiduciary functions in

the course and scope of their business. Costco appointed other Plan fiduciaries, including the

Benefits Committee, and accordingly had a concomitant fiduciary duty to monitor and supervise

those appointees. For these reasons, Costco is a fiduciary of the Plan, within the meaning of 29

U.S.C. § 1002(21)(A).




3
         https://www.costco.com/about.html



          Case 1:20-cv-00937-WCG Filed 06/23/20 Page 5 of 31 Document 1
          18.   The Plan administrator of the Plan is the Costco Benefits Committee (“Benefits

Committee”). It has its principal headquarters located at 999 Lake Drive, Issaquah, Washington.

          19.   The Benefits Committee is a fiduciary with day-to-day administration and

operation of the Plan under 29 U.S.C. § 1002(21)(A). The Benefits Committee has authority and

responsibility for the control, management, and administration of the Plan in accord with 29 U.S.C.

§ 1102(a). The Benefits Committee has exclusive responsibility and complete discretionary

authority to control the operation, management, and administration of the Plan, with all powers

necessary to properly carry out such responsibilities.

          20.   The Benefits Committee and members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

          21.   To the extent that there are additional officers and employees of Costco who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek leave

to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-

30 include, but are not limited to, Costco officers and employees who are/were fiduciaries of the

Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class

Period.

          22.   The Plan is a “defined contribution” pension plan under 29 U.S.C. § 1102(2)(A)

and 1002(34), meaning that Costco’s contribution to the payment of Plan costs is guaranteed but

the pension benefits are not. In a defined contribution plan, the value of participants’ investments

is “determined by the market performance of employee and employer contributions, less




           Case 1:20-cv-00937-WCG Filed 06/23/20 Page 6 of 31 Document 1
expenses.” Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low or to

closely monitor the Plan to ensure every investment remains prudent, because all risks related to

high fees and poorly performing investments are borne by the participants.

       23.       The Plan has at least $15,000,000,000 in assets entrusted to the care of the Plan’s

fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that were

charged against participants’ investments. Defendants, however, did not try to reduce the Plan’s

expenses or exercise appropriate judgment to monitor each investment option to ensure it was a

prudent choice.

                              ERISA’S FIDUCIARY STANDARDS

       24.       ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. § 1104(a)(1) provides in relevant part:

                 [A] fiduciary shall discharge his duties with respect to a plan solely in the
                 interest of the participants and beneficiaries and –

                        (A) for the exclusive purpose of:

                                (i) providing benefits to participants and their beneficiaries;
                                and
                                (ii) defraying reasonable expenses of administering the plan;
                                [and]

                        (B) with the care, skill, prudence, and diligence under the
                        circumstances then prevailing that a prudent man acting in a like
                        capacity and familiar with such matters would use in the conduct of
                        an enterprise of like character and with like aims.

       25.       With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides in

relevant part:

                 [T]he assets of a plan shall never inure to the benefit of any employer and shall
                 be held for the exclusive purposes of providing benefits to participants in the plan
                 and their beneficiaries and defraying reasonable expenses of administering the
                 plan.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 7 of 31 Document 1
        26.     29 U.S.C. § 1109 provides in relevant part:

                Any person who is a fiduciary with respect to a plan who breaches any of the
                responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter
                shall be personally liable to make good to such plan any losses to the plan resulting
                from each such breach, and to restore to such plan any profits of such fiduciary
                which have been made through use of assets of the plan by the fiduciary, and shall
                be subject to such other equitable or remedial relief as the court may deem
                appropriate, including removal of such fiduciary.

        27.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the plan, and not for the benefit of third parties including service

providers to the plan such as recordkeepers and those who provide investment products.

Fiduciaries must ensure that the amount of fees paid to those service providers is no more than

reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (plan

assets “shall be held for the exclusive purposes of providing benefits to participants in the plan and

their beneficiaries and defraying reasonable expenses of administering the plan”).

        28.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan

Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984)

(fiduciaries must use “the appropriate methods to investigate the merits” of plan investments).

Fiduciaries must “initially determine, and continue to monitor, the prudence of each investment

option available to plan participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir.

2007); 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Thus,

a defined contribution plan fiduciary cannot “insulate itself from liability by the simple expedient

of including a very large number of investment alternatives in its portfolio and then shifting to the




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 8 of 31 Document 1
participants the responsibility for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708,

711 (7th Cir. 2009). Fiduciaries have “a continuing duty to monitor investments and remove

imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.

       29.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act § 7.

       30.     29 U.S.C. § 1132(a)(2) authorizes plan participants to bring a civil action for

appropriate relief under 29 U.S.C. § 1109.

                                             THE PLAN

       31.     Started on January 1, 1995, the Plan has had more than 170,000 participants and

assets exceeding $15,000,000,000 since the year 2018. At the end of the year 2018, the Plan had

approximately 174,403 participants and approximately $15,464,315,721 in assets. At different

times, the Plan offered about 42 different investment choices to its participants.

       32.     At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management. The excessive fees led to lower net returns

than participants in comparable 401(k) plans enjoyed.

       33.     During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiff and all other Plan participants, by: (1) failing to objectively and adequately review the

Plan’s investment portfolio with due care to ensure that each investment option was prudent, in

terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 9 of 31 Document 1
        34.    Defendants’ mismanagement of the Plan, to the detriment of Plan participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C. §

1104.

        A.     Excessive Plan Expenses

        35.    There are commercially available programs commonly used by financial advisors

and plan fiduciaries to analyze plans’ performance, comparative costs and other key indicators.

        36.    The commercially available programs require validated information because

financial information submitted to the federal government, in the 5500 Form, is often incomplete

or contains errors. The program used for the analysis below contains validated financial

information from more than 55,000 financial plans of all types. The benchmarking analysis is of

the type employed by fiduciaries and financial advisors to determine the productivity and

efficiency of financial programs and is appropriately used here.

        37.    Despite the overwhelming evidence that expenses matter and that a fiduciary is

obligated to consider expenses in making investment decisions, Defendants did not have a viable

methodology for monitoring the expenses of the funds in its Plan. Not only did Defendants

maintain a menu of high-fee funds, Defendants excluded many low-fee index funds.

        38.    During the Class Period (from June 26, 2014 through the date of judgment),

Defendants maintained an investment platform that contained 16 active mutual funds, 14 collective

trusts, and 12 index mutual fund.

        39.    The following chart identifies the funds selected by the Benefits Committee under

the influence of T. Rowe Price Retirement Plan Services, Inc. (“T. Rowe Price”), the recordkeeper,

from the years 2014-2020. The chart also illustrates the broad market indices for the investment

options. An appropriate low-cost index fund from Vanguard or other low cost alternative for the




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 10 of 31 Document 1
same index is included, which can be used to benchmark the fees and performance of the

Defendants’ funds.

       40.     The Plan Fees that follow are expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund share class deducts 1% of fund

assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis points (or bps). (One

basis point is equal to 1/100th of one percent (or 0.01%)). The fees deducted from a mutual fund’s

assets reduce the value of the shares owned by fund investors. The expense ratios of each fund are

recognized by Morningstar as the single most important consideration in fund selection, which is

the starting point for analyzing the prudence of Defendants’ fund selection process.

    Plan Fund         Defendants’          Lower-cost         Lower-cost         Defendants’
                     Plan Fee (bps)      Index Fund or      Index Fund or          Plan’s
                                         Similar Lower      Similar Lower       Excessive Fees
                                           Cost Fund        Cost fee (bps)           (%)


  T. Rowe Price             32             Vanguard                 9                  256%
 Retirement 2015                          Institutional
  Active Trust C                             Target
  (RXPF04497)                           Retirement 2015
                                           (VITVX)


  T. Rowe Price             32             Vanguard                 9                  256%
 Retirement 2020                          Institutional
  Active Trust C                             Target
  (RXPF04498)                           Retirement 2020
                                           (VITWX)


  T. Rowe Price             32             Vanguard                 9                  256%
 Retirement 2025                          Institutional
  Active Trust C                             Target
  (RXPF04499)                           Retirement 2025
                                           (VRIVX)




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 11 of 31 Document 1
T. Rowe Price                    Vanguard
Retirement 2030      32         Institutional      9
Active Trust C                     Target                       256%
 (RXPF04500)                  Retirement 2030
                                 (VTTWX)


 T. Rowe Price                   Vanguard
Retirement 2040      32         Institutional      9            256%
 Active Trust C                    Target
 (RXPF04502)                  Retirement 2040
                                  (VIRSX)


 T. Rowe Price       32          Vanguard          9            256%
Retirement 2045                 Institutional
 Active Trust C                    Target
 (RXPF04503)                  Retirement 2045
                                  (VITLX)


 T. Rowe Price       32          Vanguard          9            256%
Retirement 2050                 Institutional
 Active Trust C                    Target
 (RXPF04504)                  Retirement 2050
                                 (VTRLX)


 T. Rowe Price       32          Vanguard          9            256%
Retirement 2055                 Institutional
 Active Trust C                    Target
 (RXPF04505)                  Retirement 2055
                                 (VIVLX)


 T. Rowe Price       32          Vanguard          9            256%
Retirement 2060                 Institutional
 Active Trust C                    Target
 (RXPF04700)                  Retirement 2060
                                 (VTTSX)




      Case 1:20-cv-00937-WCG Filed 06/23/20 Page 12 of 31 Document 1
 PIMCO Income                              State Street
   Institutional            105          Aggregate Bond             3                3400%
     (PIMIX)                             Index Portfolio
                                            (SSAFX)


 American Funds              42          Vanguard Total             8                425%
 New Perspective                           World Stock
  R6 (RNPGX)                             Index Fund ETF
                                           Shares (VT)


  T. Rowe Price              32          Vanguard Tax               9                256%
   Retirement                               Managed
 Balance Trust G                         Balanced Fund
  (RXPF04701)                              (VTMFX)



       41.     The above is for illustrative purposes only and is not all-inclusive. The Plan

expense ratios are significant multiples of what they should have been given the bargaining power

available to the Plan fiduciaries.

       B.      Failure to Monitor the Plan’s Recordkeeping Expenses

       42.     The Plan’s recordkeeper during the Class Period was T. Rowe Price Retirement

Plan Services, Inc. (“T. Rowe Price”). The term “recordkeeping” is a catchall term for the

administrative services typically provided to a defined contribution plan by the plan’s

“recordkeeper.”

       43.     Beyond simple provision of account statements to participants, it is quite common

for the recordkeeper to provide a broad range of services, including claims processing, trustee

services, participant education, managed account services, participant loan processing, preparation

of disclosures, self-directed brokerage accounts, investment consulting, and general consulting

services. Nearly all recordkeepers in the marketplace offer this range of services, and defined




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 13 of 31 Document 1
contribution plans have the ability to customize the package of services they receive and have the

services priced accordingly. Many of these services can be provided by recordkeepers at very little

cost. In fact, several of these services, such as managed account services, self-directed brokerage,

and loan processing are often a profit center for recordkeepers.

         44.   The market for recordkeeping is highly competitive. As a result of such

competition, vendors vigorously compete for business by offering the best price.

         45.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         46.   Recordkeeping expenses can be paid by the plan sponsor (the employer) directly

from plan assets, or indirectly by the plan’s investments in a practice known as revenue sharing

(or a combination of both or by a plan sponsor). Revenue sharing payments are payments made by

investments within the plan, typically mutual funds, to the plan’s recordkeeper or to the plan

directly, to compensate for recordkeeping and trustee services that the mutual fund company

otherwise would have to provide. Best practice is for the Plan to pay for the expenses directly like

they do in a defined benefit plan.

         47.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of large plans by charging a percentage-based

fee that never goes down (when plans are ignored or taken advantage of). In some cases, employers




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 14 of 31 Document 1
and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharingand-invisible-

fees (last visited May 17, 2020).

        48.     Prudent fiduciaries implement related processes to prudently manage and control a

plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014) (holding

that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they “fail[] to monitor and

control recordkeeping fees” incurred by the plan); George v. Kraft Foods Glob., Inc., 641 F.3d

786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries have a “duty to

ensure that [the recordkeeper’s] fees [are] reasonable”).

        49.     First, a plan fiduciary must pay close attention to the recordkeeping fees being paid

by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding documents that

summarize and contextualize the recordkeeper’s compensation, such as fee transparencies, fee

analyses, fee summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-

practice and standalone pricing reports.

        50.     Second, to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable levels, and

require that any revenue sharing payments that exceed a reasonable level be returned to the plan

and its participants.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 15 of 31 Document 1
       51.     Defendants failed to prudently manage and control the Plan’s recordkeeping and

administrative costs by failing to undertake any of these steps because, among other things, there

is no evidence that Defendants negotiated lower recordkeeping costs. The total amount of

recordkeeping fees paid throughout the Class Period on a per participant basis was unreasonable.

       52.     From the years 2014 to 2018, recordkeeping costs paid to T. Rowe Price, as

disclosed on the 5500 Forms, rose 500% from around $1,000,000 per year in 2014, to $6,000,000

per year in 2018, while number of participants only went up 21%. Although these costs on the

surface are already unreasonable, these costs could actually be higher due to revenue sharing

arrangements and indirect compensation.

       53.     Certain Plan investments are shares of registered investment companies, benefit-

responsive investment contracts, and common commingled trust funds managed by T. Rowe Price.

T. Rowe Price is also the trustee and record keeper as defined by the Plan. Therefore, these

transactions qualify as party-in-interest transactions.

       54.     In recent defined contribution plan excessive fee litigation, Ramos v. Banner

Health, 2020 WL 2553705 (D. Colo. May 20, 2020) (bench trial), the Court found it “highly

significant” that Defendant went nearly twenty years without soliciting competitive bids for

recordkeeping services through a request for proposal. The Court also agreed with plan participants

that the plan’s prior recordkeeping arrangement—in which the plan paid uncapped, asset-based

fees to Fidelity through a contract with no termination date—warranted closer scrutiny by the

Defendant’s plan committee. In that case, the Plan committee “never assessed the reasonableness

of fees using any form of a competitive bid process, RFP or otherwise.” Upon information and

belief, Defendants did not use a competitive bid process for recordkeeping services for a

substantial period of time.




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 16 of 31 Document 1
       55.     Upon information and belief, T. Rowe Price received multiple income streams for

recordkeeping from the Plan for selecting mutual funds that paid excessive revenue sharing fees.

       C.      Failure to Use Lower-Cost, Passively Managed Funds

       56.     As noted above, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       57.     While higher-cost mutual funds may outperform a less-expensive option, such as a

passively managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available      at       https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively

managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds “lagged

their passive counterparts across nearly all asset classes, especially over the 10-year period from

2004 to 2014.”)

       58.     Funds with high fees on average perform worse than less expensive funds, even on

a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee Determination

in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009) (hereinafter

“When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of Securities




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 17 of 31 Document 1
Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous studies showing

that “the most consistent predictor of a fund’s return to investors is the fund’s expense ratio”).

       59.     The Plan has retained several actively managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their higher costs relative to the same or similar investments

available.

       60.     This fiduciary failure decreased participant compounding returns and reduced the

available amount participants will have at retirement.

       61.     During the Class Period, the Plan lost millions of dollars by offering investment

options that had similar or identical characteristics to other lower-priced investment options.

Defendants failed to consider materially similar but cheaper alternatives to the Plan’s investment

options. A reasonable investigation would have revealed the existence of these lower-cost

alternatives. The chart below demonstrates that the expense ratios of the Plan’s investment options

were more expensive by significant multiples of comparable passively managed funds in the same

investment style:


                            Net           Passive            Net Expense      % Excess Fees
     Fund in Plan         Expense        Alternative            Ratio
                           Ratio

     T. Rowe Price            32          Vanguard                 9               256%
    Retirement 2015                      Institutional
     Active Trust C                   Target Retirement
     (RXPF04497)                       2015 (VITVX)




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 18 of 31 Document 1
 T. Rowe Price     32         Vanguard         9           256%
Retirement 2020              Institutional
 Active Trust C           Target Retirement
 (RXPF04498)               2020 (VITWX)


 T. Rowe Price     32         Vanguard         9           256%
Retirement 2025              Institutional
 Active Trust C           Target Retirement
 (RXPF04499)               2025 (VRIVX)


 T. Rowe Price     32         Vanguard         9           256%
Retirement 2030              Institutional
 Active Trust C           Target Retirement
 (RXPF04500)               2030 (VTTWX)


 T. Rowe Price                Vanguard
Retirement 2040    32        Institutional     9           256%
 Active Trust C           Target Retirement
 (RXPF04502)               2040 (VIRSX)


 T. Rowe Price     32         Vanguard         9           256%
Retirement 2045              Institutional
 Active Trust C           Target Retirement
 (RXPF04503)               2045 (VITLX)


 T. Rowe Price     32         Vanguard         9           256%
Retirement 2050              Institutional
 Active Trust C           Target Retirement
 (RXPF04504)               2050 (VTRLX)


 T. Rowe Price     32         Vanguard         9           256%
Retirement 2055              Institutional
 Active Trust C           Target Retirement
 (RXPF04505)               2055 (VIVLX)




    Case 1:20-cv-00937-WCG Filed 06/23/20 Page 19 of 31 Document 1
    PIMCO Income            105         State Street             3              3400%
      Institutional                   Aggregate Bond
        (PIMIX)                       Index Portfolio
                                         (SSAFX)


 American Funds New          42       Vanguard Total             8               425%
   Perspective R6                       World Stock
     (RNPGX)                          Index Fund ETF
                                        Shares (VT)


    T. Rowe Price            32        Vanguard Tax              9               256%
  Retirement Balance                      Managed
        Trust G                        Balanced Fund
    (RXPF04701)                          (VTMFX)

* Plans smaller than Costco have negotiated target date fees in Vanguard Collective Trusts
for six basis points and less.

       62.     These results are not surprising given that in the long-term, actively managed funds

do not outperform their passively managed counterparts. Indeed, the majority of U.S. equity funds

did not outperform their index counterparts in the five years ending June 30, 2019. The Plan’s

fiduciaries cannot justify selecting actively managed funds over passively managed ones. While

higher-cost mutual funds may outperform a less-expensive option such as a passively managed

index fund over the short term, they rarely do so over a longer term. With regard to this action in

particular, there is objective evidence that selection of actively managed funds over passively

managed ones with materially similar characteristics was unjustified.

       63.     Plaintiff had no knowledge of Defendants’ process for selecting investments and

monitoring them to ensure they remained prudent. Plaintiff also had no knowledge of how the

fees charged to and paid by the Plan participants compared to any other funds. Nor did Plaintiff

know about the availability of lower-cost and better-performing (and other essentially identical)




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 20 of 31 Document 1
investment options that Defendants did not offer because Defendants provided no comparative

information to allow Plaintiff to evaluate and compare Defendants’ investment options.

                          THE OVERCHARGES BREACHED
                  DEFENDANTS’ FIDUCIARY OBLIGATIONS TO THE PLAN

       64.     The administrative fees of the investment offerings were paid for by the Plan

participants. Defendants, as fiduciaries, were responsible for ensuring that these administrative

fees were reasonable.

       65.     A plan’s fiduciaries have control over defined contribution plan expenses. The

fiduciaries have exclusive control over the menu of investment options to which participants may

direct the assets in their accounts. Those selections each have their own fees, which are deducted

from the returns that participants receive on their investments.

       66.     At retirement, employees’ benefits are limited to the value of their own individual

investment accounts, which is determined by the market performance of employee and employer

contributions, less expenses. Accordingly, unreasonable fees can impair the value of a participant’s

account. Over time, even small differences in fees and performance can result in large differences

in the amount of savings available at retirement.

       67.     Prudent fiduciaries exercising control over administration of a plan and the

selection and monitoring of designated investment alternatives will take steps to minimize plan

expenses by hiring low-cost service providers and by curating a menu of low-cost investment

options. See, Restatement (Third) of Trusts § 90 cmt. b (“[C]ost-conscious management is

fundamental to prudence in the investment function. . . .”).

       68.     Additional fees of between .2% to .4%, as an example, can significantly affect a

participant’s investment over time because “[b]eneficiaries subject to higher fees … lose not only

money spent on higher fees, but also lost investment opportunity; that is, the money that the portion




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 21 of 31 Document 1
of their investment spent on unnecessary fees would have earned over time.” Tibble, 843 F.3d

1187, 1190 (9th Cir. 2016) (“Tibble III”); see also id. at 1198 (“It is beyond dispute that the higher

the fees charged to a beneficiary, the more the beneficiary’s investment shrinks…”).

       69.     The duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a codification of

the common law prudent investor rule found in trust law.

       70.     Given the significant variation in total plan fees attributable to plan size, the

reasonableness of administrative expenses and investment management expenses should be

determined by comparison to other similarly-sized plans. See 29 U.S.C. § 1104(a)(1)(B) (requiring

ERISA fiduciaries to discharge their duties in the manner “that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like

character”).

       71.     A fiduciary must initially determine, and continue to monitor, the prudence of each

investment option available to plan participants. A plan fiduciary cannot assume that an investment

that began as a prudent one will remain so, particularly when the original circumstances change,

or the investment reveals itself to be deficient. An ERISA fiduciary's investment decisions also

must account for changed circumstances and a trustee who simply ignores changed circumstances

that have increased the risk of loss to the trust's beneficiaries is imprudent.

       72.     As illustrated above, the Plan’s administrative fees could in many cases be

significantly reduced simply by electing a different share class offered by the same issuer, or

substantially identical fund from a different issuer, and are consistently well above its comparator

peers, regardless whether the comparison is based on cost per participant or percentage of assets.

       73.     Prudent fiduciaries of large defined contribution plans must conduct an analysis to

determine whether investments will outperform their benchmark net of fees. Prudent fiduciaries




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 22 of 31 Document 1
then make a reasoned decision as to whether it is in participants’ best interest to offer specific

funds or share classes for the particular investment style and asset class.

          74.    Prudent fiduciaries of defined contribution plans continuously monitor the

investment performance of plan options against applicable benchmarks and peer groups to identify

underperforming investments. Based on this process, prudent fiduciaries replace those imprudent

investments with better-performing and reasonably priced options.

          75.    The fiduciary task of evaluating investments and investigating comparable

alternatives in the marketplace is made much simpler by the introduction of independent research

companies such as Morningstar, which sort mutual funds of all categories “based on the underlying

securities in each portfolio… We place funds in a given category based on their portfolio statistics

and             compositions          over          the          past         three         years.”

www.morningstar.com/InvGlossary/Morningstar_category.aspx.

          76.    Defendants are not a prudent fiduciary of the Plan because they did not make a

reasoned decision to offer specific funds or share classes to the Plan participants as described

herein.

          77.    Defendants are not a prudent fiduciary of the Plan because they failed to

continuously monitor the investment performance of its plan options against applicable

benchmarks and peer groups, and they failed to identify and replace underperforming investments

with better-performing and reasonably priced options.



          78.    Investment options should not favor the fund provider over the Plan’s participants.

Yet here, to the detriment of the Plan and its participants and beneficiaries, Defendants included




          Case 1:20-cv-00937-WCG Filed 06/23/20 Page 23 of 31 Document 1
and retained in the Plan many mutual fund investments that were more expensive than necessary

and otherwise not justified based on their economic value to the Plan.

        79.     Based on reasonable inferences from the facts set forth herein, during the class

period Defendants failed to have an independent system of review in place to ensure that the Plan

participants were charged appropriate and reasonable fees for the Plan’s investment options.

Additionally, Defendants failed to leverage the size of the Plan to negotiate lower expense ratios

for certain investment options maintained and/or added to the Plan during the class period.

                                CLASS ACTION ALLEGATIONS

        80.     29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. § 1109(a).

        81.     In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify, and

to be appointed as representatives of, the following Class:

                All participants and beneficiaries of the Costco 401(k) Retirement Plan
                (excluding the Defendants or any participant/beneficiary who is a fiduciary
                to the Plan) beginning six years before the commencement of this action
                and running through the date of judgment.

        82.     The Class includes more than 174,403 members and is so large that joinder of all

its members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

        83.     There are questions of law and fact common to this Class pursuant to Federal Rule

of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took the

actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 24 of 31 Document 1
        •       Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.
                § 1109(a);

        •       Whether Defendants breached their fiduciary duties to the Plan;

        •       What are the losses to the Plan resulting from each breach of fiduciary duty; and

        •       What Plan-wide equitable and other relief the Court should impose in light of
                Defendants’ breach of duty.

        84.     Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a participant during the time period at issue and all

participants in the Plan were harmed by Defendants’ misconduct.

        85.     Plaintiff will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class,

and have engaged experienced and competent lawyers to represent the Class.

        86.     Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because

prosecution of separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of: (1) inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to

the Plan and personal liability to the Plan under 29 U.S.C. § 1109(a); and (2) adjudications by

individual participants and beneficiaries regarding these breaches of fiduciary duties and remedies

for the Plan would, as a practical matter, be dispositive of the interests of the participants and

beneficiaries who are not parties to the adjudication, or would substantially impair those

participants’ and beneficiaries’ ability to protect their interests.

        87.     Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 25 of 31 Document 1
that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole.

        88.     Plaintiff’s counsel is experienced in complex ERISA and class litigation and will

adequately represent the Class.

        89.     The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ plans. Exhaustion is intended to serve as an administrative procedure for participants

and beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a plan for breaches of fiduciary duty.

        90.     Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA plan. A participant’s obligation – such as a requirement to exhaust administrative remedies

– does not, by itself, bind the plan.

        91.     Moreover, any administrative appeal would be futile because the entity hearing the

appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that are at

issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a plan administrator’s

decision – does not exist here because courts will not defer to plan administrator’s legal analysis

and interpretation.




FIRST CLAIM FOR RELIEF - BREACH OF DUTIES OF LOYALTY AND PRUDENCE

        92.     Plaintiff restates the above allegations as if fully set forth herein.




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 26 of 31 Document 1
        93.     Defendants are fiduciaries of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1). They are responsible for selecting prudent investment options, ensuring that those

options charge only reasonable fees, and taking any other necessary steps to ensure that the Plan’s

assets are invested prudently. Defendants had a continuing duty to evaluate and monitor the Plan’s

investments on an ongoing basis and to “remove imprudent ones” regardless of how long a fund

has been in the plan. Tibble, 135 S. Ct. at 1829.

        94.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan. The scope of the fiduciary duties and responsibilities of

Defendants include managing the assets of the Plan for the sole and exclusive benefit of Plan

participants and beneficiaries, defraying reasonable expenses of administering the Plan, and acting

with the care, skill, diligence, and prudence required by ERISA. These duties further required

Defendants to independently assess whether each option was a prudent choice for the Plan.

DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007); Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 590, 595–96 (8th Cir. 2009).

        95.     Defendants were directly responsible for ensuring that the Plan’s fees were

reasonable, selecting investment options in a prudent fashion in the best interest of Plan

participants, prudently evaluating and monitoring the Plan’s investments on an ongoing basis and

eliminating funds or share classes that did not serve the best interest of Plan participants, and taking

all necessary steps to ensure that the Plan’s assets were invested prudently and appropriately.

        96.     Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s investments and fees in comparison to

other investment options. Defendant selected and retained for years as Plan investment options




        Case 1:20-cv-00937-WCG Filed 06/23/20 Page 27 of 31 Document 1
mutual funds with high expenses relative to other investment options that were readily available

to the Plan at all relevant times.

        97.     Defendants failed to engage in a prudent process for monitoring the Plan’s

investments and removing imprudent ones within a reasonable period. This resulted in the Plan

continuing to offer unreasonably expensive funds and share classes compared to equivalent and/or

comparable low-cost alternatives that were available to the Plan. Through these actions and

omissions, Defendants failed to discharge its duties with respect to the Plan in violation of its

fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).

        98.     Defendants failed to discharge its duties with respect to the Plan with the care, skill,

prudence, and diligence under the circumstances then prevailing that a prudent person acting in a

like capacity and familiar with such matters would have used in the conduct of an enterprise of

like character and with like aims, breaching its duties under 29 U.S.C. § 1104(a)(1)(B).

        99.     Defendants are liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2).




      SECOND CLAIM FOR RELIEF – FAILURE TO ADEQUATELY MONITOR
                         OTHER FIDUCIARIES

        100.    Plaintiff restates the above allegations as if fully set forth herein.




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 28 of 31 Document 1
        101.    Defendants had the authority to appoint and remove members of the Benefits

Committee and were aware that the Benefits Committee had critical responsibilities as fiduciaries

of the Plan.

        102.    In light of this authority, Costco had a duty to monitor the Benefits Committee to

ensure that the Benefits Committee was adequately performing its fiduciary obligations, and to

take prompt and effective action to protect the Plan in the event that the Benefits Committee was

not fulfilling those duties.

        103.    Costco also had a duty to ensure that the Benefits Committee possessed the needed

qualifications and experience to carry out their duties (or use qualified advisors and service

providers to fulfill their duties); had adequate financial resources and information; maintained

adequate records of the information on which they based their decisions and analysis with respect

to the Plan’s investments; and reported regularly to Costco.

        104.    Costco breached its fiduciary duties by, among other things:

                a.      Failing to monitor and evaluate the performance of the Benefits Committee

                or have a system in place for doing so, standing idly by as the Plan suffered

                significant losses in the form of unreasonably high expenses, choices of fund’s class

                of shares, and inefficient fund management styles that adversely affected the

                investment performance of the funds’ and their participants’ assets as a result of the

                Administrative Committee imprudent actions and omissions;

                b.      Failing to monitor the process by which Plan investments were evaluated,

                and failing to investigate the availability of lower-cost share classes; and

                c.      Failing to remove Benefits Committee members whose performance was

                inadequate in that they continued to maintain imprudent, excessively costly, and




         Case 1:20-cv-00937-WCG Filed 06/23/20 Page 29 of 31 Document 1
                 poorly performing investments within the Plan, and caused the Plan to pay

                 excessive recordkeeping fees, all to the detriment of the Plan and Plan participants’

                 retirement savings.

      105.       As the consequences of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Costco complied with its fiduciary obligations, the Plan

would not have suffered the losses, and Plan participants would have had more money available

to them in retirement.

      106.       Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Costco is liable to restore to the

Plan all loses caused by their failure to adequately monitor the Benefits Committee. In addition,

Plaintiffs are entitled to equitable relief and other appropriate relief as set forth in the Prayer for

Relief.

          WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims

and requests that the Court award the following relief:

          A.     A determination that this action may proceed as a class action under Rule 23(b)(1),
                 or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

          B.     Designation of Plaintiff as Class Representative and designation of Plaintiff’s
                 counsel as Class Counsel;

          C.     A Declaration that the Defendants have breached their fiduciary duties under
                 ERISA;

          D.     An Order compelling the Defendants to make good to the Plan all losses to the Plan
                 resulting from Defendants’ breaches of fiduciary duty, including restoring to the
                 Plan all losses resulting from imprudent investment of the Plan’s assets, restoring
                 to the Plan all profits the Defendants made through use of the Plan’s assets, and
                 restoring to the Plan all profits which the participants would have made if the
                 Defendants had fulfilled their fiduciary obligation;
          E.     An Order requiring the Defendant Costco to disgorge all profits received from, or
                 in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(2) in
                 the form of an accounting for profits, imposition of a constructive trust, or a
                 surcharge against Costco as necessary to effectuate said relief, and to prevent
                 Costco’s unjust enrichment;




          Case 1:20-cv-00937-WCG Filed 06/23/20 Page 30 of 31 Document 1
      F.     An Order enjoining Defendants from any further violation of their ERISA fiduciary
             responsibilities, obligations, and duties;

      G.     Other equitable relief to redress Defendants’ illegal practices and to enforce the
             provisions of ERISA as may be appropriate, including appointment of an
             independent fiduciary or fiduciaries to run the Plan and removal of Plan fiduciaries
             deemed to have breached their fiduciary duties;

      H.     An award of pre-judgment interest;

      I.     An award of costs pursuant to 29 U.S.C. § 1132(g);

      J.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund
             doctrine; and

      K.     Such other and further relief as the Court deems equitable and just.

             Dated this 23rd day of June, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Paul M. Secunda                       .
                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   Paul M. Secunda, State Bar No. 1074127
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




       Case 1:20-cv-00937-WCG Filed 06/23/20 Page 31 of 31 Document 1
